Order, Supreme Court, New York County, entered on September 7, 1972, insofar as it grants summary judgment to plaintiff against appellant, Sig Shore, and the judgment entered thereon, on September 21, 1972, unanimously reversed, on the law, the motion for summary judgment against defendant, Sig Shore, denied; the judgment against defendant, Sig Shore, vacated, without costs and without disbursements. Plaintiff predicates its claim against appellant on the basis of an agreement ¡dated August 11, 1971, which plaintiff asserts Shore signed as a principal. However, Shore, in opposition to the motion for summary judgment, avers that he was not individually a party to the contract and that his signature thereto was solely in - a representative capacity for defendants Plaza Pictures and Plaza International Corp. The document itself is inconclusive. The record presents a triable issue as to the capacity in which Shore was acting in signing the contract. That issue cannot be disposed of in summary fashion. The motion for summary judgment as agáinst appellant Shore should, therefore, have been denied. Concur — Markewieh, J. P., Nunez, Kupferman, Murphy and Capozzoli, JJ.